ORDER

PER CURIAM.
Defendant, James Birchfield, appeals from the judgment entered by the trial court after the jury found him guilty of one count of felony driving while intoxicated, in violation of Sections 577.010 and 577.023 RSMo (1994), and one count of driving while licensed revoked, in violation of Section 302.321 RSMo (1994). The trial court sentenced defendant as a persistent offender to concurrent terms of five years on count one and one year on count two.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).